Citation Nr: 1502362	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  12-24 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran had service in the U.S. Armed Forces as recognized Guerrilla service from November 1944 to April 1945.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 decision of the Manila, Philippines, Regional Office (RO) of the Department of Veterans Affairs (VA).

On January [redacted], 2010, after the claim was filed, the Veteran died before the RO issued a decision denying his claim.  


FINDING OF FACT

The (i) appellant and the Veteran were married more than five years before his death; (ii) there is no evidence that the appellant was aware of any legal impediment to their marriage; (iii) the appellant and the Veteran cohabitated continuously from the date of the marriage to the date of the Veteran's death; and (iv) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  


CONCLUSION OF LAW

The criteria for entitlement to one-time payment from the FVEC have been met.  38 U.S.C.A. §§ 101(3), 103 (West 2014); 38 C.F.R. § 3.1(j), 3.50, 3.52 (2014); American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).
REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks entitlement to one-time payment from the FVEC. 

A person eligible for such a payment as any person who (i) served, inter alia, before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States and (ii) was discharged or released from service under conditions other than dishonorable.  See American Recovery and Reinvestment Act of 2009, Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009). 

Here, the service department, through the National Personnel Records Center, confirmed that the Veteran had honorable recognized Guerrilla service from November 1944 to April 1945.  The service department's decision on matters of qualifying service is conclusive and binding on VA.  See Duro v. Derwinski, 2 Vet. App. 530 (1992).

When an eligible person dies, the law makes provision for payment from the FVEC to a surviving spouse, such as the appellant, provided that the veteran had filed a claim for such benefits.  

Here, the Veteran filed a timely claim for a one-time payment from the FVEC in February 2009.  In January 2010, the Veteran died before the RO issued a decision denying his claim.  Accordingly, the Veteran's surviving spouse is entitled to payment from the FVEC.

This case turns on whether the appellant is the Veteran's surviving spouse.  

A "surviving spouse" is a person whose "marriage" to a veteran meets VA requirements and who was the spouse of a veteran in question at the time of the veteran's death, and, in general, continuously lived with the Veteran from the date of marriage to the date of death, and has not remarried or openly held oneself to the public to be the spouse of another person.  38 U.S.C.A. § 101(3) (West 2014); 38 C.F.R. § 3.50(b)(1) (2014).  VA regulations define "marriage" as a marriage valid under the law of the place where the parties resided at the time of marriage.  See 38 C.F.R. § 3.1(j).  

Here, the Veteran and the appellant's marriage certificate indicates that they were married under Article 34 of The Family Code of the Philippines, which provides that:

No license shall be necessary for the marriage of a man and a woman who have lived together as husband and wife for at least five years and without any legal impediment to marry each other.  The contracting parties shall state the foregoing facts in an affidavit before any person authorized by law to administer oaths.  The solemnizing officer shall also state under oath that he ascertained the qualifications of the contracting parties and found no legal impediment to the marriage.

The marriage certificate clearly contains the required oath from Rev. Fr. Elias Solis, the officer who solemnized their marriage; however, the record does not include the required affidavit from the Veteran and the appellant.  

While the absence of the required affidavit may render the marriage invalid under Article 34, the marriage will nevertheless be deemed valid if (i) it occurred more than one year prior to the Veteran's death, (ii) the appellant entered into the marriage without knowledge of any legal impediment, (iii) the appellant cohabitated continuously from the date of the marriage to the date of the Veteran's death, and (iv) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  See 38 C.F.R. § 3.52 (2014); Lamour v. Peake, 544 F.3d 1317 (Fed. Cir. 2008).

Here, the (i) appellant and the Veteran were married in June 2004, more than five years before his death; (ii) there is no evidence that the appellant was aware of any legal impediment to their marriage; (iii) affidavits from the appellant and her neighbors indicate that she and the Veteran cohabitated continuously from the date of the marriage to the date of the Veteran's death; and (iv) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  Additionally, the record is absent any evidence of fraud or foul play.  For these reasons, the Board finds that the appellant and the Veteran's marriage is valid.

Accordingly, the appellant is the Veteran's surviving spouse, and a one-time payment from the FVEC is warranted.  This is the proper outcome as a surviving spouse is eligible for the FVEC payment and the Veteran would have received this payment had his service been verified before he died.  The appeal is granted.


	(CONTINUED ON NEXT PAGE)




ORDER

A one-time payment from the FVEC is granted.




____________________________________________
RYAN T. KESSEL 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


